                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:11-cr-82-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
KENT DOUGLAS EASTON,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 40). Defendant, an inmate at FCI Petersburg Low in

Hopewell, Virginia, seeks a reduction of his sentence based on the COVID-19 pandemic. In

support, he maintains that he suffers from debilitating circumstances based on a diagnosis of

inguinal hernia that requires surgery. Title 18, Section 3582(c)(1)(A)(i) authorizes criminal

defendants to request compassionate release from imprisonment based on “extraordinary and

compelling reasons.” But before doing so, they must at least ask the Bureau of Prisons to do so

on their behalf and give the Bureau thirty days to respond. See United States v. Raia, No. 20-1033,

2020 WL 1647922, at *1 (3d Cir. Apr. 2, 2020). Here, as the Government asserts in its brief in

opposition, Defendant has not provided the Bureau with thirty days to evaluate his compassionate

release request before filing his motion in this Court. Thus, he has not exhausted his administrative

remedies.

       In sum, because Defendant has not exhausted available administrative remedies, the Court

denies Defendant’s motion.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate




      Case 3:11-cr-00082-MOC-DSC Document 44 Filed 09/11/20 Page 1 of 2
              Release/Reduction of Sentence, (Doc. No. 40), is DENIED, without prejudice to Defendant to

              refile the motion after he has exhausted his remedies with the BOP.




Signed: September 11, 2020




                     Case 3:11-cr-00082-MOC-DSC Document 44 Filed 09/11/20 Page 2 of 2
